Citation Nr: 1342344	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  06-39 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES
1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder prior to November 16, 2010.

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder from November 16, 2010 to December 17, 2012.

4.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder from December 18, 2012 to the present.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to December 18, 2012. 


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973 with service in the Republic of Vietnam from July 1970 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which, in pertinent part, denied service connection for a back condition; and a September 2007 rating decision from the VA RO in White River Junction, Vermont, which granted service connection for posttraumatic stress disorder (PTSD), assigning a 30 percent evaluation effective May 11, 2006.  His case is currently under the jurisdiction of the VA RO in Detroit, Michigan.

In October 2010, the Board remanded the Veteran's claims, as well as a claim of entitlement to a total disability rating based on individual unemployability.  

Subsequent to the Board's October 2010, an August 2013 rating decision from the Detroit RO increased the Veteran's evaluation for PTSD to 50 percent effective November 16, 2010 and to 70 percent effective December 18, 2012.  A TDIU was assigned effective from December 18, 2012 as well.  Because the RO did not assign the maximum disability rating possible or a TDIU for the entire appeals period, the appeals for a higher evaluation and an earlier effective date for TDIU remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Similarly, since the Veteran perfected his PTSD appeal from the May 2006 assignment of an initial 30 percent disability rating, the Board will address whether he was entitled to a disability rating higher than 30 percent prior to November 16, 2010, whether he was entitled to a disability rating higher than 50 percent from November 16, 2010 to December 17, 2012, and whether he is entitled to a disability rating higher than 70 percent from December 18, 2012 to the present.  Therefore, the issues on appeal have been rephrased as shown above.  The Veteran is not prejudiced by such recharacterization of the issues.

The Veteran filed claims for service connection for hearing loss, a bilateral lower extremity disability to include as secondary to service-connected diabetes mellitus (DM), a skin rash, and a left knee disability to include as secondary to a right knee disability.  The Veteran is already service connected for a left knee disability, but not for a right knee disability.  As such, the Board will broadly construe this statement as a claim for an increased rating for the left knee disability and service connection for a right knee disability secondary to the service-connected left knee disability.  The issues of entitlement to service connection for hearing loss, a bilateral lower extremity disability, a skin rash, and a right knee disability and an increased rating for the service-connected left knee disability have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for low back disability, an increased rating for PTSD, and TDIU. 

Initially the Board notes that there is some uncertainty as to the Veteran's wishes for representation.  In May 2006, the Veteran submitted a VA Form 21-22 appointing the American Legion (AL) as his representative.  However, in July 2013, he submitted a new VA Form 21-22, attempting to appoint the Veterans of Foreign Wars of the United States (VFW) as his representative.  A September 2013 letter from VFW indicated that they are prohibited from accepting the Veteran's request for representation as his case was already in a formal appeal status.  As the Veteran's September 2013 VA Form 21-22 indicated some intent to revoke his earlier VA Form 21-22 for AL, it is unclear whether he wishes for that VA Form 21-22 to remain in effect.  On remand, the Veteran should be contacted to determine whether he wishes to reinstate his VA Form 21-22 for AL or wishes to continue unrepresented.

With regard to the PTSD claim, the Veteran submitted an April 2010 discharge summary indicating that he had been hospitalized for his service-connected PTSD at the North Chicago VA Medical Center (VAMC) from March 2010 to April 2010.  However, there are no other treatment records relating to this hospitalization.  Notably, the most recent VA psychiatric treatment record is dated in December 2008.  VA has an obligation to associate all relevant records in VA's possession with the claims file of a veteran.  38 C.F.R. § 3.159 (2013).  The case must be remanded to attempt to obtain any outstanding VA psychiatric treatment records, particularly relating to the Veteran's 2010 hospitalization.  

With regard to the low back claim, it appears that the Veteran receives private treatment for his low back.  It is unclear as to whether he receives any treatment through VA.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992).  As the record indicates that there are outstanding VA treatment records, and it is not clear whether these records are relevant to the low back, this claim must also be remanded.  

With regard to the TDIU claim, the Veteran's arose from his PTSD initial increased rating claim, which has been remanded herein.  As the readjudication of this claim may affect his claim for TDIU prior to December 18, 2012, these issues are inextricably intertwined.  The claim for initial increased ratings for PTSD must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and inform him that he is currently unrepresented by either the American Legion or by the Veterans of Foreign Wars of the United States.  Ask him if he would like to: (1) submit a new VA Form 21-22 to reinstate American Legion as his representative, (2) submit a new VA Form 21-22 appointing a new representative, or (3) continue his appeal unrepresented.  All appropriate forms should be provided to the Veteran.

2.  Obtain and associate with the claims file any outstanding VA treatment records from the North Chicago VAMC and any other VA facilities identified by the Veteran.  The Board is particularly interested in treatment records relating to the Veteran's March to April 2010 psychiatric hospitalization at the North Chicago VAMC.

3.  After completing the above actions, the Veteran's claims of entitlement to service connection for a low back disability and initial increased ratings for PTSD should be readjudicated.  Thereafter, readjudicate the claim for TDIU prior to December 18, 2012.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  If the Veteran submits a properly executed VA Form 21-22, the supplemental statement of the case should also be provided to that representative.  After he has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


